DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the diverter” in claims 1, 15, and 16 must be shown or the feature(s) canceled from the claim(s). The spec mentions that the nacelle can include a diverter, but this is not labeled or shown in the figures. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.

The claim language “to provide a first thrust component to the aircraft in a first airstream having a first velocity” and “to provide a second thrust component to the aircraft in a second airstream having a second velocity less than the first velocity” as well as “configured to divert a portion of air in the first airstream and into the second airstream” are functional limitations. The examiner has explained that the prior art structure is inherently capable of performing the intended use as there is some configuration of conditions in which the airflow over the aircraft produces the required airstream velocities. At least some of the air that encounters the nacelle of the main engine will be slowed by nature of being physically impeded by a structure, and as such the second airstream will be slower than the first airstream
After the examiner explains that the prior art structure inherently possesses the functionally defined limitations, “The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on”. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).
The applicant has provided no evidence or reasoning as to why the functional language is not met by the prior art structure.

In response to applicant’s arguments labelled (2):
Applicant cites Para 0030 of Rehbi, stating that it contradicts the claim limitations. This is not persuasive. Rehbi states some air will be ingested into the first propulsive unit and therefore accelerated for ingestion into the second unit. However, this air is distinct from the air that is being diverted around 
Applicant’s assertion that the text and figures of Rehbi do not disclose “a fuselage comprising a port wing and a starboard wing” are not persuasive as Para 0026 states “Boundary layer air on a conventional tube and wing aircraft is typically thickest towards the rear portions of the fuselage and the rearward portions of the wings”, disclosing plural wings in a conventional configuration.

The above arguments apply similarly to independent claims 1 and 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rebhi et al (“Rehbi”) (US 20130101392 A1).
For claim 1, Rebhi discloses an aircraft (Fig. 1, 11), comprising: a fuselage (Para 0026, “fuselage”) comprising a port wing and a starboard wing (Para 0026, “conventional tube and wing aircraft” and “portions of the wings”); at least one main engine (Fig. 1: 12) housed within a nacelle (34), Para 0025, “the air accelerated by the first fan unit does act to propel the aircraft when in use”) to the aircraft in a first airstream having a first velocity (air entering engine 12); at least one recovery engine (14) to provide a second thrust component (Para 0027, “second propulsive unit”) to the aircraft in a second airstream having a second velocity less than the first velocity (due to the inlet of the recovery engine being obstructed by the nacelle of the main engine, under certain conditions in flight at least a portion of the airstream entering the recovery engine (second airstream) will be slower that the first airstream); and a diverter proximal to the at least one main engine (nacelle 34) and configured to divert a portion of air in the first airstream around the nacelle and into the second airstream (some air will divert above the nacelle and enter the engine 14).
For claim 3, Rebhi discloses the aircraft of claim 1, wherein the recovery engine comprises a propeller- based engine (Para 0027, “includes a second fan unit 36 having a plurality of blades”).
For claim 4, Rebhi discloses the aircraft of claim 1, wherein the recovery engine comprises an electric propeller engine (Para 0027, “driven by an electrical machine drive”), a gasoline propeller engine, a turbine propeller engine, or a turbine engine.
For claim 5, Rebhi discloses the aircraft of claim 1, wherein the nacelle (34) is partially hidden within the fuselage (Fig. 1, set in to surface 33).
For claim 6, Rebhi discloses the aircraft of claim 1, wherein the recovery engine (14) is partially buried or fully buried within the fuselage (Fig. 1, set in to surface 33).
For claim 8, Rebhi discloses a method of operating an aircraft (Fig. 1, 11), the method comprising: providing a first thrust component (Para 0025, “the air accelerated by the first fan unit does act to propel the aircraft when in use”) to the aircraft by operating a first main engine (Fig. 1: 12) in a first airstream, the first main engine housed within a nacelle (34) proximate to a fuselage (surface 33) of the aircraft; providing a second thrust component (Para 0027, “second propulsive unit”) to the aircraft by operating a first recovery engine (14) in a second airstream having a second velocity less than the first velocity (due to the inlet of the recovery engine being obstructed by the nacelle of the main engine, under certain conditions in flight at least a portion of the airstream entering the recovery engine (second airstream) will be slower that the first airstream); and diverting a portion of air in the first airstream around the nacelle and into the second airstream by operating a diverter (nacelle 34) proximal to the first main engine (some air will divert above the nacelle and enter the engine 14).
For claim 11, Rebhi discloses the method of claim 8, wherein the first recovery engine comprises a propeller-based engine (Para 0027, “includes a second fan unit 36 having a plurality of blades”).
For claim 12, Rebhi discloses the method of claim 8, wherein the first recovery engine comprises an electric propeller engine (Para 0027, “driven by an electrical machine drive”), a gasoline propeller engine, a turbine propeller engine, or a turbine engine.
For claim 13, Rebhi discloses the method of claim 8, wherein a first nacelle (34) is partially hidden within the fuselage (Fig. 1, set in to surface 33).
For claim 14, Rebhi discloses the method of claim 8, wherein the first recovery engine (14) is partially buried or fully buried within the fuselage (Fig. 1, set in to surface 33).
For claim 15, Rebhi discloses the aircraft of claim 1, wherein the diverter (nacelle 34) is located within an impingement area of the first main engine (the nacelle impinges on the area of the free stream velocity of air, thus slowing it down).
For claim 16, Rebhi discloses the method of claim 8, wherein the diverter (nacelle 34) is located within an impingement area of the first main engine (the nacelle impinges on the area of the free stream velocity of air, thus slowing it down).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebhi in view of Marche et al (“Marche”) (US 20100108802 A1).
For claim 2, Rebhi discloses the aircraft of claim 1, but fails to disclose that the aircraft comprises a blended wing body aircraft.
However, Marche teaches a blended wing body aircraft with fuselage mounted engines (Fig. 1: 8). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rebhi by using it on a blended wing body aircraft as disclosed by Marche. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known element (generic aircraft) for another (blended wing body aircraft) to obtain predictable results (mounting engines on an aircraft). Additionally, one would have been motivated to make this modification to provide a “significant reduction in overall fuel burn with the maximum benefit of boundary layer ingestion” (Marche, Para 0003).
For claim 10, Rebhi discloses the method of claim 8, but fails to disclose that the aircraft comprises a blended wing body aircraft.
However, Marche teaches a blended wing body aircraft with fuselage mounted engines (Fig. 1: 8). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rebhi by using it on a blended wing body aircraft as disclosed by Marche. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known element (generic aircraft) for another (blended wing body aircraft) to obtain predictable results (mounting engines on an aircraft). Additionally, one would have been motivated to make this modification to provide a “significant reduction in overall fuel burn with the maximum benefit of boundary layer ingestion” (Marche, Para 0003).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebhi.
For claim 7, Rebhi discloses the aircraft of claim 1, but fails to disclose: a second main engine housed within a second nacelle, the second main engine configured to provide a third thrust component to the aircraft in a third airstream having a third velocity; and a second recovery engine to provide a fourth thrust component to the aircraft in a fourth airstream having a fourth velocity, wherein the fourth airstream comprises a portion of air in the second airstream or the first airstream diverted around the nacelle or the second nacelle, wherein the fourth velocity is less than the first velocity or the second velocity.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second main and recovery engine as disclosed by Rebhi, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One would have been motivated to have another set of engines for redundancy.
For claim 9, Rebhi discloses the method of claim 8, but fails to disclose: providing a third thrust component to the aircraft by operating a second main engine housed within a second nacelle, the second main engine configured to provide the third thrust component to the aircraft in a third airstream having a third velocity; and providing a fourth thrust component to the aircraft by operating a second recovery engine to provide the fourth thrust component to the aircraft in a fourth airstream having a fourth velocity, wherein the fourth airstream comprises a portion of air in the second airstream or the first airstream diverted around the nacelle or the second nacelle, wherein the fourth velocity is less than a first velocity or the second velocity.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second main and recovery engine as disclosed by Rebhi, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One would have been motivated to have another set of engines for redundancy.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/7/2022